Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 11, 2017

The Court of Appeals hereby passes the following order:

A18D0109. JAMES ADAMS JR. v. THE STATE.

      James Adams Jr. seeks discretionary review of the trial court’s order denying
his motion for an out-of-time appeal of a previous order denying his extraordinary
motion for new trial. Because “the trial court had no authority to grant [Adams] an
out-of-time discretionary application from the denial of his extraordinary motion for
new trial,” Gable v. State, 290 Ga. 81, 86 (c) (720 SE2d 170) (2011), this application
is DENIED.
      Adams claims he was unable to file a timely application because the trial court
did not notify him of the denial of his extraordinary motion for new trial, as required
by OCGA § 15-6-21 (c). Under these circumstances, Adams’s remedy is to petition the
trial court to set aside and re-enter the order as a means of correcting the problem. See
Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980).
The re-entry of the order will begin anew the time for filing an application in this
Court.1 See id.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/11/2017
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                        , Clerk.




      1
         We express no opinion, at this juncture, on the merits of Adams’s
extraordinary motion for new trial.